Citation Nr: 1506652	
Decision Date: 02/12/15    Archive Date: 02/18/15

DOCKET NO.  11-18 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD), to include as due to exposure to toxic cleaning chemicals, such as Trichlorofluoromethane (R-11), Trichloroethylene III (TCE), and FS Smoke. 

2.  Entitlement to service connection for obstructive sleep apnea, to include as due to COPD and exposure to toxic cleaning chemicals such as R-11, TCE, and FS Smoke.


REPRESENTATION

Veteran represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Susan Krunic, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1975 to October 1977.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

A videoconference hearing was held before the undersigned Veterans Law Judge in January 2014.  A transcript of that hearing is of record.  

The issue on appeal was originally adjudicated as entitlement to service connection for COPD with obstructive sleep apnea, due to R-11 exposure used to clean ammunition and radiation exposure from depleted uranium bullets on 20mm ammunition.  Subsequently, the Veteran stated that his service connection claim for COPD does not include exposure to ionizing radiation; the Veteran clarified that his claim is for service connection for COPD with related sleep apnea, to include as due to toxic cleaning chemicals, such as R-11 and TCE.  See Veteran's June 2011 Substantive Appeal.  

The Board has bifurcated the claim to consider entitlement to service connection for obstructive sleep apnea.  See Roebuck v. Nicholson, 20 Vet.App. 307, 315 (2006).  The Board remanded the case for further development in April 2014.  That development was completed in regard to the claim for service connection for COPD, to include as due to toxic cleaning chemicals, decided herein; the case has since been returned to the Board for appellate review.  

The issues of entitlement to service connection for stage I non-alcoholic cirrhosis, to include as due to toxic cleaning chemicals such as R-11 and TCE and atrial tachycardia and atrial fibrillation, to include as due to toxic cleaning chemicals such as R-11 and TCE have been raised by the record.  See Veteran's June 2011 Substantive Appeal.  However, they have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

This appeal was processed using the Virtual VA and Veterans Benefits Appeals Management System (VBMS) paperless claims processing system.  Any future consideration of this Veteran's case should take into consideration the existence of the electronic record.  

The issue of entitlement to service connection obstructive sleep apnea is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

The preponderance of the evidence is against a finding that the Veteran's current COPD manifested during active service or for many years thereafter, and the competent and probative evidence does not demonstrate a nexus between this disorder and active service, to include exposure to toxic cleaning chemicals.


CONCLUSION OF LAW

The criteria for service connection for COPD have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103(A), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A (West 2014); 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

VA is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In this case, the RO sent the Veteran notice letters in October 2009 and December 2009 that informed him of what the evidence must show to substantiate a claim for service connection.  The letters also advised him of the division of responsibilities in obtaining the evidence and explained how disability ratings and effective dates are determined.  The letters were sent prior to the rating decision which is on appeal.  Thus, the Board concludes that the duty to notify has been satisfied. 

In addition, the duty to assist the Veteran has been satisfied in this case.  The Veteran's service treatment and personnel records have been obtained.  Also, all identified, available, and relevant post-service medical records, including private  and VA treatment records, have been associated with the claims file and were reviewed by the RO and Board in connection with the claim.  In addition, the Veteran has submitted medical literature, including articles and data fact sheets, related to the health effects from exposure to certain chemical agents, and multiple buddy and lay statements.  The evidence contained in the three-ring binder that the Veteran discussed at the hearing is contained in the claims file.

In August 2014, the Veteran was afforded a VA examination addressing the etiology of his current COPD.  The Board finds that the examination and medical opinion were thorough and supported by a rationale that was based on a review of the claims folder, pertinent medical treatise, and supported by the clinical evidence of record.  The VA examination also considered the Veteran's lay assertions regarding his COPD.  Thus, the VA examination and opinion are adequate. 

During the January 2014 videoconference hearing, the Veterans Law Judge clearly set forth the issues to be discussed, sought to identify pertinent evidence not currently associated with the claims folder, and elicited further information when appropriate.  The hearing focused on the elements necessary to substantiate the claim and the Veteran, through his testimony and questioning by his representative, demonstrated his actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that VA complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).

Finally, the AOJ substantially complied with the Board's April 2104 remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  Specifically, pursuant to the remand, an August 2014 VA examination and a medical opinion were obtained with respect to the Veteran's claims for COPD, to include as due to toxic cleaning chemicals.  Thus, the AOJ has substantially complied with the Board's instructions.

The Board finds that the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claim and did in fact participate.  Washington v. Nicolson, 21 Vet. App. 191 (2007).  For the foregoing reasons, the Board concludes that VA has fulfilled the duty to notify and duty to assist the Veteran in this case.  Thus, there is no error or issue that precludes the Board from addressing the merits of this appeal.

II.  Law and Analysis

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a), (b).  In order to establish service connection, the following must be shown: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Here, the first element of service connection is met because private medical records, VA treatment records, and a VA examination demonstrate a current diagnosis of COPD which satisfies the first element of direct service connection. 

Regarding the second element of service connection, an in-service incurrence or event, the Veteran has asserted in-service exposure to chemicals, namely cleaning solvents, such as TCE.  His service records demonstrate that his military occupational specialty (MOS) was aviation ordnance munitions maintenance.  The Veteran reported that his duties involved the removal of cosmoline from ordnance that was placed in 55 gallon drums filled with TCE, a cleaning agent.  During the January 2014 hearing, the Veteran testified that he did not clean the ammunition daily.  Rather, the cleaning of ordnance was determined by when a squadron requested ammunition.  See Board Hearing Transcript at 8-9.  The Veteran indicated that they were not provided protective clothing, masks or gloves and thus, he came into direct contact with the cleaning solvent while scrubbing and rinsing the ordnance.  The Veteran explained how his face, without the benefit of a mask, was in close proximity to the drum as he cleaned the ammunition.  As such, the Veteran contends that he inhaled and touched toxic chemicals on a regular basis which in turn caused him to develop COPD.  

The Veteran's service treatment records are negative for any complaints, treatment, or diagnosis of a respiratory or lung disorder, such as COPD.  In fact, a January 1976 chest x-ray was within normal limits and the chest x-ray conducted at the September 1977 separation examination was normal.  Thus, the Veteran's service treatment records provide no evidence that the Veteran developed COPD while on active duty. 

The Veteran is competent to report the circumstances of his military service, including the in-service event of exposure to toxic cleaning chemicals.  See 38 C.F.R. § 3.159(a)(2).  Here, there is no reason to doubt the credibility of the Veteran's lay assertions regarding his exposure to certain chemicals other than a lack of contemporaneous evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Accordingly, the Board finds that although there was no in-service onset of COPD, the competent and credible lay evidence of record indicates that there was in-service exposure to toxins and chemicals.  

Thus, the only remaining issue is whether there is a nexus between the Veteran's COPD and his in-service exposure to toxic cleaning chemicals. 

An October 2008 private medical record indicates that the Veteran sought to establish medical care and reported a history of COPD with a history of exposure to hydrochloric acid and phosgene (both used in the production of plastics) and hydrofluoric acid during occupational exposure.  There was no reference made to exposure to chemical cleaning agents during military service.  February and March 2009 private neuropsychological evaluations revealed that the Veteran was diagnosed with COPD, which he reported was due to prior exposure to toxic inhalants while cleaning weapons as a Marine as well as later exposure to refrigerants. 

Lay statements provided by the Veteran's coworkers and friends, G.G., S.H., J.M., P.V., T.Z., addressed their post-service observations of the Veteran's respiratory symptoms, such as labored breathing, shortness of breath and difficulty performing daily activities due to decreased lung function.  In addition, the Veteran had relayed to them that his respiratory problems were related to active service at El Torro base, as a result of cleaning ordnance with toxic chemicals and solvents without proper safety equipment.  The Veteran's wife stated that she knew the Veteran prior to his enlistment and that he was healthy when he entered military service.  However, over the years, his breathing became labored and he began wheezing.  She reported that as a result of his decreased lung capacity, he is no longer able to play the clarinet and has difficulty ascending the stairs.  

The August 2014 VA examination indicated a diagnosis of COPD.  The Veteran reported current symptoms of dyspnea on exertion without chest pain, awakening with cough productive of clear, yellow sputum for the past 10 years, and reliance on inhalers.  The examiner elicited a complete history from the Veteran with regard to the onset of COPD symptoms and his in-service exposure to various chemicals.  In regard to the onset of his COPD, the Veteran acknowledged that he did not recall when he was first diagnosed with COPD but believed it was approximately 10 years prior.  He reported a brief history of smoking two packs of cigarettes per day between 1974 and 1976, having since quit.  With regard to specific in-service chemical exposure, the Veteran stated that he cleaned aircraft cannon ammunition in 55 gallon drums filled with TCE at El Torro without the benefit of protective gear.  He also reported wiping down rifles that were dipped in TCE barrels.  Moreover, the Veteran reported some exposure to jet fuel, R-11, and FS smoke.  

With respect to post-service chemical exposure, the Veteran reported that his civilian occupational duties did not involve any contact with toxic chemicals.  For example, in a December 2013 written submission, he stated that he was a building automation systems project engineer and a project manager in the Heating, Ventilation and Air Conditioning (HVAC) field.  The Veteran reported no physical contact with HVAC equipment or chemicals in any of his civilian assignments.

The examiner stated that she reviewed all correspondence from the Veteran, including his written statements, articles, medical literature and material safety data sheets submitted by him, buddy statements, the January 2014 Board hearing transcript, service treatment records, VA treatment records, and private medical records.  The VA examiner opined that based on the current available medical records and medical literature, it is less likely than not that the Veteran's current respiratory condition, diagnosed as COPD, is the result of, proximately related to, or aggravated by exposures experienced by the Veteran in service, or by any other events in service.  

The examiner explained that the medical literature supports a causal relationship between the agents of concern and numerous serious health effects.  The examiner also noted that although the Veteran's report of direct skin contact and probable inhalation of toxic chemicals was very likely an accurate reflection of exposure to these chemicals during service, the current evidence-based medical literature does not support a causal relation between the chemical and non-cancer chronic pulmonary conditions.  The examiner noted that although the literature does support the plausibility of an association between exposure to these chemicals and chronic pulmonary effects, association alone is not sufficient to determine causation, as in this case.  The examiner noted there was no evidence of interstitial lung disease, lymphoma, lung cancer, or bronchiolitis.  

Regarding the Veteran's condition, the examiner noted the lack of a pulmonary diagnosis during service and at separation from service, to include no evidence of any acute effects from inhalation exposure to chemicals during service.  Moreover, the examiner acknowledged a recent CT scan did not show evidence of interstitial lung disease, fibrosis, or bronchiolitis.  The examiner added that although a July 2014 CT scan notes equivocal mild right hilar lymphadenopathy, there is insufficient evidence to attribute this finding to the Veteran's symptoms.  Also, the examiner mentioned that although the Veteran states in his various written submissions that he has reduced lung capacity, the most recent pulmonary function test performed in July 2014 shows normal total lung capacity, normal inspiratory lung capacity and normal lung diffusion capacity.  Finally, the examiner stated that without resorting to speculation, she is unable to provide a definitive etiology for the Veteran's respiratory condition, diagnosed as COPD.  

The Board has determined that although the VA examiner could not provide a definitive etiology of the Veteran's COPD, no such finding is required.  The examiner did find that it was less likely than not that it was related to in-service exposures; these two findings are not in conflict.  The Board finds this opinion highly probative, as it was provided upon a review of all the relevant lay and medical evidence and provided ample discussion and analysis of the medical literature and the Veteran's particular circumstances.  There is no conflicting medical opinion of record.  

Furthermore, although the Veteran is competent to describe his symptoms and in-service events, he is not competent to relate his current COPD to service, including exposures therein.  To this extent, the determination whether the Veteran's COPD is related to chemical exposure is a complex medical determination that the Veteran is not competent to make, as it is distinguishable from such readily lay observable conditions such as flat feet, varicose veins, and a broken leg.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

In reaching this decision the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for COPD, to include as due to exposure to toxic cleaning chemicals, such as R-11, TCE, and FS Smoke, is denied. 


REMAND

The matter of entitlement to service connection for obstructive sleep apnea must be remanded to obtain a VA examination and medical opinion to address the nature and etiology of the disability, to include as due to exposure to certain toxic chemicals during service.  

The Veteran has contended that his sleep apnea is related to military service, namely as a result of regular exposure to various toxic chemicals used to clean ammunition.  He reported that sleep apnea was diagnosed in the mid-1980s.  He also reported being prescribed continuous positive airway pressure (CPAP) at that time.  See August 2014 VA examination.  The earliest documentation of record is an August 2008 private medical record indicating a diagnosis of obstructive sleep apnea.  

While on remand, current VA treatment records must be obtained.  See 38 C.F.R. § 3.159(c)(2) (2014).

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate VA Medical Center and obtain and associate with the virtual claims file all outstanding records of treatment, to include records dated in and after September 2014 from the Denver, Colorado VA Medical Center.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3.  After any additional records are associated with the claims file, schedule the Veteran for the appropriate examination to ascertain the etiology of his obstructive sleep apnea.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

The examiner must provide an opinion, in light of the examination findings and the service and post-service evidence of record whether it is at least as likely as not (50 percent or greater probability) that the Veteran's obstructive sleep apnea is a) related to his exposure to toxins or chemicals in service; and b) related to any other event in service. 

The examiner should specifically address the following:

(1) The Veteran's MOS of aviation ordinanceman and post-service employment duties; (2) the details of the exposure to the various chemicals or toxins, to include TCE, R-11 and FS smoke, as described at the January 2014 Board hearing (exposure to such chemicals should be presumed by the examiner); (3) the specific articles, factsheets, and materials submitted by the Veteran in support of his claim; (4) medical principles which apply to the facts and medical issues at hand, to include the known causes of obstructive sleep apnea and whether the Veteran's in-service exposure to specific toxins or chemicals is consistent with obstructive sleep apnea; and (5) the Veteran's lay statements. 

The Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support of doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

4.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If any report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

6.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, an SSOC must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


